Cite as 2016 Ark. App. 398

                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CR-15-802


KEVIN FAIRL CAIN                                 Opinion Delivered: September 14, 2016
                              APPELLANT

V.                                               APPEAL FROM THE WASHINGTON
                                                 COUNTY CIRCUIT COURT
                                                 [NO. CR-2014-1737-6]
STATE OF ARKANSAS
                                 APPELLEE        HONORABLE MARK LINDSAY,
                                                 JUDGE

                                                 AFFIRMED



                              RITA W. GRUBER, Judge

       Kevin Fairl Cain was charged in the Circuit Court of Washington County with

negligent homicide the day after a truck crashed, burned, and resulted in a fatality. The

circuit court denied Cain’s motion to suppress statements he made at the scene to Corporal

Jason Davis of the Arkansas State Police, in which Cain admitted that he was the driver and

had recently consumed alcohol and prescription drugs. Cain was convicted in a jury trial and

was sentenced as a habitual offender to forty years’ imprisonment in the Arkansas Department

of Correction. He now appeals, contending that the denial of his motion to suppress was

error and arguing that his statements were inadmissible because they were custodial and he

had not been advised of his Miranda rights. We affirm.

       We will reverse a circuit court’s ruling on a motion to suppress only when it is clearly

erroneous. Collins v. State, 2014 Ark. App. 574, at 4, 446 S.W.3d 199, 203. Custodial
                                  Cite as 2016 Ark. App. 398

interrogation has been defined as the questioning initiated by law enforcement officers after

a person is taken into custody or otherwise deprived of action in any significant way. State

v. Spencer, 319 Ark. 454, 457, 892 S.W.2d 484, 485 (1995) (citing Miranda v. Arizona, 384
U.S. 436, 444 (1965)). A person is “in custody” for purposes of Miranda warnings when he

or she is “deprived of his freedom by formal arrest or restraint on freedom of movement of

the degree associated with a formal arrest.” Hall v. State, 361 Ark. 379, 389, 206 S.W.3d 830,

837 (2005) (citing Wofford v. State, 330 Ark. 8, 28, 952 S.W.2d 646, 656 (1997)). The

Miranda safeguards become applicable as soon as a suspect’s freedom of action is curtailed to

a degree associated with formal arrest. Spencer, 319 Ark. at 457, 892 S.W.2d at 485 (citing

Berkemer v. McCarty, 468 U.S. 420 (1984)).

       At the suppression hearing, Corporal Davis testified to events that occurred on the

evening of August 27, 2014. He received a call about a burning vehicle, drove to the rural

crash scene, and arrived around midnight—about an hour after the crash had occurred. Cain

was standing on the roadside with sheriff’s deputies and paramedics who were administering

medical treatment to him. He had a large laceration on his face. First responders told Davis

that Cain had wandered away—“down the road a little”—but had returned on his own to the

scene of the crash. Davis turned his attention to Cain after learning that a crash victim,

Danielle Bishop, was deceased.

       Davis further testified that investigating the crash was his responsibility and that sheriff’s

deputies simply kept traffic away and secured the area. Davis stated, “I questioned [Cain] and

he admitted he was the driver of the vehicle. I also asked him if he had consumed any alcohol


                                                 2
                                 Cite as 2016 Ark. App. 398

and he said he had a few beers.” Davis testified that he did not arrest Cain, that Cain was not

handcuffed or placed in the patrol car, that “because he was part of a traffic crash . . . he had

to stay to give information on the crash,” and that he was “detained” while Davis was asking

questions and trying to identify the driver. No one from law enforcement accompanied Cain

when the decision was made to transport him by ambulance to a hospital, where his blood

sample was taken shortly after arrival. Davis testified that a reason for taking the sample,

besides there being a requirement to test the blood or urine of a person involved in a fatal

accident, was that Davis suspected intoxication. Cain spent the night in the hospital. The

next day, after being medically released from the hospital, he was arrested at Davis’s request.

       Cain and the State repeat on appeal the arguments they made below, where Cain

contended that his statements should have been suppressed because he made them while in

custody without being Mirandized. He argued that this was not a routine traffic stop, that

leaving the scene of a personal-injury accident is a felony, that knowledge of the law is

presumed, and that—for Fifth Amendment and Miranda purposes—a reasonable person in his

shoes would not have believed he was free to leave. Citing Berkemer v. McCarty, 468 U.S. 420

(1981), the State responded that this was an investigation rather than an in-custody

interrogation and that the statements were admissible. In Berkemer, where a motorist was

detained after a traffic stop but not arrested, his statements in answer to roadside questioning

without Miranda warnings were admissible. Here, the circuit court rejected Cain’s argument




                                               3
                                 Cite as 2016 Ark. App. 398

that he was presumed to know the law because he cited no authority to support his position,1

and it found that his statements were admissible under Berkemer.

       The only relevant inquiry to determine whether a suspect was in custody at a particular

time is how a reasonable man in the suspect’s shoes would have understood his situation. Hall

v. State, 361 Ark. 379, 389, 206 S.W.3d 830, 837 (2005). Whether a suspect is in custody is

“an objective inquiry.” J.D.B. v. North Carolina, 564 U.S. 261, 270 (2011) (citations and

quotations omitted). The initial determination of custody depends on objective circumstances

of the interrogation, not subjective views harbored by the interrogating officers or the person

being interrogated. Hall, 361 Ark. at 389, 206 S.W.3d at 837. A Miranda warning is required

only when a suspect is subject to custodial interrogation. E.g., Hall, 361 Ark. at 388, 206

S.W.3d at 836. For purposes of Miranda, a suspect is in custody when there is “a formal arrest

or restraint on freedom of movement of the degree associated with formal arrest[,]” such that

a reasonable person would not have felt free to leave. J.D.B., 564 U.S. at 270. To determine

whether freedom of movement has been restrained so as to amount to custody, all of the

circumstances must be examined—including the location and duration of questioning, the

presence or absence of physical restraints during questioning, the statements made, and the

release of the person when the questioning ends. E.g., Howes v. Fields, 565 U.S. ____, 132
S. Ct. 1181, 1189 (2012).

       “Custody,” for purposes of Miranda, “is a term of art that specifies circumstances that



       1
       See Owens v. State, 354 Ark. 644, 665, 128 S.W.3d 445, 458 (2003) (noting that
“every person is presumed to know the law”).

                                              4
                                 Cite as 2016 Ark. App. 398

are thought generally to present a serious danger of coercion.” Howes, 132 S. Ct. at 1189; see

also, e.g., Maryland v. Shatzer, 559 U.S. 98, 103 (2010) (stating that Miranda’s measures were

adopted out of concern for “incommunicado interrogation in an unfamiliar, police-dominated

atmosphere”) (citation and internal quotations omitted).          “Determining whether an

individual’s freedom of movement was curtailed . . . is simply the first step in the analysis”;

an additional question is “whether the relevant environment presents the same inherently

coercive pressures as the type of station house questioning at issue in Miranda.” Howes, 132
S. Ct. at 1190. Here, although Cain was required to remain at the crash scene, see Ark. Code

Ann. § 27-53-101(b)(1) (Repl. 2010) (making it a felony for a driver to leave the scene of an

accident in which a personal injury or death has occurred), such compulsion is not akin to the

restraint of a formal arrest. See, e.g., Berkemer, 468 U.S. at 435–40 (holding that a motorist

detained for a routine traffic stop was not in custody even though it was a crime to drive away

without permission); see also, e.g., In re A.N.C., 750 S.E.2d 835, 839–40 (N.C. 2013) (holding

that a statutory requirement to remain on the scene was not equivalent to formal arrest for

purposes of Miranda).

       We agree with the State that Cain was not entitled to a Miranda warning before the

investigating officer asked him if he was the driver at the time of the crash and if he had

previously consumed alcohol or other intoxicants.         He was questioned in the initial

investigation of a fatal traffic accident while standing on the roadside, with other people in

public view. He was not restrained or detained, was asked a minimal number of questions,

and was allowed to leave afterward. He was not questioned in an environment presenting the


                                              5
                                  Cite as 2016 Ark. App. 398

inherently coercive, incommunicado pressures of station-house questioning; nor was he in

custody for purposes of Miranda merely because of his legal obligation to stay at the scene.2

       Cain’s statements were not custodial, and Miranda warnings were not necessary. We

hold that the trial court did not clearly err by denying his motion to suppress.

       Affirmed.

       ABRAMSON and VIRDEN, JJ., agree.

       Greg Klebanoff, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




       2
        See, e.g., Tobias v. State, 735 S.E.2d 113, 118–19 (Ga. 2012) (finding that appellant
was not isolated in a police-dominated atmosphere although legally obligated to remain at the
scene to provide the investigating officer with details of a vehicular collision involving fatality:
she was questioned, with her mother and aunt present, in a nearby residence after medical
personnel escorted her and administered medical treatment).

                                                 6